736 P.2d 193 (1987)
303 Or. 368
STATE of Oregon, Respondent On Review,
v.
Charlene Marie MAGUIRE, Petitioner On Review.
TC 06994; CA A33310; SC S32816.
Supreme Court of Oregon.
Argued and Submitted September 3, 1986.
Decided May 5, 1987.
Ronald L. Gray, Gladstone, argued the cause for petitioner on review. With him on the petition and requested memorandum was Cotton & Gray, Gladstone.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent on review. With him on the requested memorandum were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Prior Report: 717 P.2d 226.
Before PETERSON, C.J., and LENT, LINDE, CAMPBELL, CARSON and JONES, JJ.
Affirmed by an equally divided court.